                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION



CAVASSEAIRE TIDELL DYKES,                      2:18-CV-11751-TGB
NAMED AS CAVASSEAIRE
DYKES;
                  Plaintiff,
                                         ORDER ADOPTING REPORT
      vs.
                                          AND RECOMMENDATION
DOWNS, DR.; DENTIST; AND A.                    (ECF NO. 39)
FLAUGHER, DENTAL
ASSISTANT;
                  Defendants.


     This matter is before the Court on Magistrate Judge Anthony P.

Patti’s December 20, 2019 Report and Recommendation (ECF No. 39),

recommending that Defendants’ Motions for Summary Judgment (ECF

Nos. 23, 32) be GRANTED.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id. Where, as here, neither party objects to
the report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of

December 20, 2019 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge Patti’s

Report and Recommendation of December 20, 2019 is ACCEPTED and

ADOPTED. It is FURTHER ORDERED that Defendants’ Motions for

Summary Judgment (ECF Nos. 23, 32) are GRANTED.

     SO ORDERED.

Dated: January 31, 2020      s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT
